Case 1:17-cv-00145-CG-MU Document 139 Filed 10/15/19 Page 1 of 10              PageID #: 1467



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

   GEORGE MARTIN,                          )
                                           )
        Plaintiff,                         )
                                           )
  v.                                       )   CIVIL ACTION NO. 17-0145-CG-MU
                                           )
   CITY OF MOBILE, ALABAMA,                )
   et al.,                                 )
                                           )
        Defendants.                        )

                                           ORDER

        This matter is before the Court on Defendants’, City of Mobile, Alabama,

  Donald Pears, Thomas Calhoun, Charles Bailey, Wilbur Williams, and Mark Neno,1

  motions to dismiss all counts and causes of action made against them by Plaintiff in

  this action (Docs. 68, 70, 72, 75, 76, 77), Plaintiff’s response in opposition to these

  motions (Doc. 88), and Defendants’ replies (Docs. 89, 90, 91, 92, 93, and 94).

  Additionally, because this action was stayed pending the outcome of a second

  criminal trial, this Court allowed the parties to supplement their previous pleadings

  upon the stay being lifted. (Doc. 132). As such, Plaintiff has filed a supplemental

  response in opposition to Defendants’ motions (Doc. 133), the City of Mobile and the

  MPD defendants have filed their supplemental motions to dismiss (Docs. 134 and

  135), Plaintiff has responded to the supplemental motions to dismiss (Doc. 136) and

  all Defendants have filed a consolidated response to Plaintiff’s supplemental



  1Pears, Calhoun, Bailey, Williams, and Neno are referred to herein collectively as
  the “MPD Defendants.”
Case 1:17-cv-00145-CG-MU Document 139 Filed 10/15/19 Page 2 of 10          PageID #: 1468



  response (Doc. 137). After consideration of the relevant pleadings and law, and for

  the reasons set forth herein below, the undersigned finds that Defendants’ motions

  are GRANTED. Plaintiff’s § 1983 claims are dismissed without prejudice as

  premature pursuant to Heck v. Humphrey, 512 U.S. 477, 489–90, 114 S.Ct. 2364,

  2374, 129 L.Ed.2d 383 (1994). Additionally, Plaintiff’s state law claims are

  dismissed without prejudice pursuant to 28 U.S.C. § 1367(c)(3) as this Court will

  not exercise supplemental jurisdiction over those claims.

                    FACTUAL AND PROCEDURAL BACKGROUND2

        In May 2000, Plaintiff was convicted of capital murder by a jury for the 1995

  death of his wife, Hammoleketh Martin. (Doc. 105 at 4). In July 2000, Plaintiff was

  sentenced to death. (Id.) Seven years after initiating post-conviction proceedings,

  on August 30, 2013, the Mobile Circuit Court issued an Order vacating Martin’s

  conviction and death sentence and granting him a new trial after finding that the

  State of Alabama engaged in multiple violations of Brady v. Maryland, 373 U.S. 83,

  83 S.Ct. 1194, 10 L.Ed.2d 215 (1963) during the investigation of Martin and the

  prosecution and trial for Mrs. Martin’s murder. The State appealed the Order, but

  it was unanimously affirmed by the Court of Criminal Appeals on December 12,

  2014, and the Alabama Supreme Court denied the State’s petition of certiorari on

  April 17, 2015.




  2For the sake of judicial economy and because the underlying facts are not
  disputed, the facts in this Order are restated from this Court’s previous order on the
  motion to stay and updated with the relevant procedural background. (Doc. 118).

                                            2
Case 1:17-cv-00145-CG-MU Document 139 Filed 10/15/19 Page 3 of 10             PageID #: 1469



         On May 7, 2015, the Mobile Circuit Court (“Circuit Court”) granted Plaintiff’s

  release on bond. On July 20, 2015, Plaintiff moved to dismiss the underlying

  criminal indictment with prejudice pursuant to the Circuit Court’s authority to

  sanction discovery and disclosure abuse. The Circuit Court dismissed the

  indictment against Plaintiff with prejudice on March 14, 2016, finding that the

  State had acted willfully and intentionally in depriving Plaintiff of his

  constitutional rights and that Plaintiff suffered prejudice that could not be corrected

  by a new trial. (Id. at 5).

         On April 6, 2017, Plaintiff filed this action against the City of Mobile (“City”)

  the County of Mobile (“County”), and the State of Alabama, and against Thomas

  Calhoun, Wilbur Williams, Donald Pears, Charles Bailey, Mark Neno, State of

  Alabama, Donald Valeska, William Dill, and Gerrilyn Grant in their individual and

  official capacities for violations of his civil rights pursuant to 42 U.S.C. §§ 1983 and

  1988, and for false arrest, malicious prosecution, false imprisonment, abuse of

  process, and outrage based upon his wrongful conviction of the capital murder of his

  wife. (Doc. 1). Plaintiff’s Complaint was amended on June 6, 2017, wherein he

  dropped the County of Mobile as a defendant. (Doc. 43).

         On June 13, 2017, the State and the former Alabama Assistant Attorneys

  General Donald Valeska, William Dill, and Gerrilyn Grant (“AG Defendants”) filed

  a motion to dismiss the amended complaint based on claimed sovereign and

  prosecutorial immunity. (Doc. 47.) Subsequently, on July 31, 2017 and August 7,

  2017, the City and the remaining individual defendants filed their motions to




                                              3
Case 1:17-cv-00145-CG-MU Document 139 Filed 10/15/19 Page 4 of 10            PageID #: 1470



  dismiss based on a claim of qualified immunity, failure to state a claim, and statute

  of limitations grounds. (Docs. 68, 70, 72, 75, 75, 77).

        On March 29, 2018, the Magistrate Judge issued a Report and

  Recommendation (“R&R”) recommending that the motions to dismiss filed by the

  State of Alabama and AG Defendants be granted (Doc. 95) which was adopted by

  the District Judge on September 28, 2018 (Doc. 104). On May 23, 2018, a hearing

  was held before the Magistrate Judge on the fully-briefed motions to dismiss

  relating to the city defendants. (See Docket Minute Entry dated 5/23/2018).

        After the hearing, but prior to entry of any order on the remaining motions to

  dismiss, the Alabama Supreme Court reversed the dismissal of the second

  indictment against Plaintiff on the sole ground that there was no reason that the

  prejudice suffered by Plaintiff could not be corrected by a new trial and, therefore,

  the sanction of dismissal of the indictment was not warranted. On September 13,

  2018, this Court requested that the parties file a brief statement asserting their

  positions as to the action that this Court should take in light of the Supreme Court’s

  opinion. (Doc. 101). The parties filed a joint document outlining their opposing

  positions as to the effect of the reversal. (Doc. 102). Subsequently on October 3,

  2018, Plaintiff filed a motion to stay (Doc. 105), which was granted pending the

  outcome of Plaintiff’s second criminal trial. (Doc. 1118). On July 7, 2019, Plaintiff

  was again convicted of capital murder for the death of his wife. (Doc. 123). The

  second conviction prompted defendants to file a Motion to Lift the Stay (Doc. 127)

  which was granted by this Court on August 28, 2019 (Doc. 132). In its Order lifting




                                              4
Case 1:17-cv-00145-CG-MU Document 139 Filed 10/15/19 Page 5 of 10            PageID #: 1471



  the stay, this Court instructed the parties to file any necessary supplemental

  briefing on the still pending motions to dismiss. (Id.) On September 30, 2019,

  Plaintiff filed his supplemental response in opposition to Defendants’ motions to

  dismiss (Doc. 133). The same day, the individual Defendants and the City of Mobile

  filed their respective supplemental motions to dismiss (Doc. 134 and 135).3 On

  October 7, 2019, the parties filed their responses in opposition to the other’s

  supplemental pleadings (Docs. 136 and 137). The motions to dismiss are now fully

  briefed and ripe for adjudication.

        1. Counts I, II, and III: Claims pursuant to § 1983

        In their initial motions to dismiss, Defendants spent a significant amount of

  time detailing the factual allegations of Plaintiff’s Complaint and the issue of

  whether the claims against the MPD Defendants and the City of Mobile should be

  dismissed based on claims of qualified immunity, failure to state a claim, and the

  statute of limitations. (See Docs. 68, 70, 72, 75, 76, 77). These arguments were

  made more complex by the ambiguity in the Complaint as to exactly what type(s) of

  § 1983 claims were being asserted, i.e., false arrest, false imprisonment, Brady

  violations, etc. However, in light of the Supreme Court of Alabama’s reversal of the

  dismissal of the second indictment which led to Plaintiff being retried for the

  murder of his wife and because Plaintiff has now recently been convicted of his

  wife’s murder, the supplemental motions to dismiss and the related pleadings



  3 In its supplemental motion, the City of Mobile also adopted the arguments set
  forth in the MPD Defendants’ supplemental motion. As such, this order will refer to
  the arguments presented as those of the “Defendants”, unless otherwise specified.

                                             5
Case 1:17-cv-00145-CG-MU Document 139 Filed 10/15/19 Page 6 of 10             PageID #: 1472



  assert that Heck v. Humphrey, 512 U.S. 477, 484 (1994) requires the dismissal of

  Plaintiff’s § 1983 claims. (Docs. 134, 135, and 137, generally). Because whether

  Heck requires dismissal of Plaintiff’s claims at this juncture is potentially

  dispositive of many of the other arguments that have been raised by Defendants

  previously, this Court will first address the implications of Plaintiff’s second

  conviction and Heck.

        In Heck, the Supreme Court held that “[i]n order to recover damages for an

  allegedly unconstitutional conviction, “a § 1983 plaintiff must prove that the

  conviction ... has been reversed on direct appeal, expunged by executive order,

  declared invalid by a state tribunal authorized to make such determination, or

  called into question by a federal court's issuance of a writ of habeas corpus.” Heck,

  512 U.S. at 486–87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). A plaintiff may not

  bring a civil rights suit if a favorable result in the suit would necessarily

  demonstrate the invalidity of an outstanding criminal judgment against the

  plaintiff. Id. at 487, 114 S.Ct. 2364. Under the analysis in Heck, a court must look to

  the common-law tort most analogous to the plaintiff’s claims. Heck, 512 U.S. at 484.

        Counts I, II, and III of Plaintiff’s Complaint assert claims pursuant to § 1983

  against the City of Mobile and the MPD Defendants.4 Because the complaint is not

  entirely clear, Defendants have made an effort to argue that dismissal is warranted

  as to all of Plaintiff’s § 1983 claims, regardless of to what tort they might be most




  4Count I was asserted against the City of Mobile and the MPD Defendants. (Doc.
  43). Counts II and III were asserted only against the MPD Defendants. (Id.)

                                              6
Case 1:17-cv-00145-CG-MU Document 139 Filed 10/15/19 Page 7 of 10           PageID #: 1473



  closely compared.5 However, through the course of this action, Plaintiff has

  clarified that all of his § 1983 claims are analogous to a malicious prosecution claim.

  (See Doc. 88 at 42-46; Doc. 136 at 1; PageID.1453)(“As discussed throughout the

  briefing and supplemental briefing on Defendants’ Motion to Dismiss, Mr. Martin’s

  §1983 claims are for malicious prosecution or are for claims analogous to malicious

  prosecution.”). “To establish a federal claim for malicious prosecution under §

  1983, a plaintiff must prove (1) the elements of the common-law tort of malicious

  prosecution and (2) a violation of his Fourth Amendment right to be free from

  unreasonable seizures.” Blue v. Lopez, 901 F.3d 1352, 1357 (11th Cir. 2018); Grider

  v. City of Auburn, 618 F.3d 1240, 1256 (11th Cir. 2010). To prove a malicious

  prosecution claim in the Eleventh Circuit, a plaintiff needs to show: “(1) a criminal

  prosecution instituted or continued by the present defendant; (2) with malice and

  without probable cause; (3) that terminated in the plaintiff accused’s favor; and (4)

  caused damage to the plaintiff accused.” Kjellsen v. Mills, 517 F.3d 1232, 1237

  (11th Cir. 2008).

        Plaintiff maintains his previous position that this action should continue to

  be stayed pending the final resolution of his criminal proceedings. (Doc. 133 at 1).

  Alternatively, Plaintiff asserts - without waiving any of his previous arguments-




  5 For example, Defendants have asserted that any § 1983 claims that might be
  analogous to false arrest/false imprisonment or are being pursued on the theory
  that they implicate only Plaintiff’s first conviction are barred by the statute of
  limitations. (Doc. 134). However, since Plaintiff has made it clear his § 1983 claims
  are analogous to malicious prosecution claims, this Court need not address the
  statute of limitations grounds asserted by Defendants.

                                            7
Case 1:17-cv-00145-CG-MU Document 139 Filed 10/15/19 Page 8 of 10            PageID #: 1474



  and “to the extent that the Court is considering a possible dismissal, […] any such

  dismissal must be without prejudice.” (Id. at 1-2; PageID.1280-81). Plaintiff

  acknowledges that a dismissal without prejudice is appropriate in order to avoid the

  potential for conflicting outcomes as contemplated by the Court in Heck. (Doc. 133

  at 2). In so doing, Plaintiff again confirms that his § 1983 claims are most

  analogous to the common law cause of action for malicious prosecution, which

  requires that a plaintiff show the criminal prosecution terminated in the plaintiff’s

  favor. (Doc. 133 at 2-3). Likewise, the City of Mobile and the MPD Defendants also

  assert that dismissal of Plaintiff’s § 1983 claims are dictated by Heck and should be

  dismissed without prejudice because Plaintiff’s second conviction means that the

  criminal proceeding has not terminated in Plaintiff’s favor.6 (Docs. 134, 135, and

  137). Because the parties do not dispute that the § 1983 claims are barred by Heck,

  Plaintiff’s § 1983 claims (Counts I, II, and III) are dismissed without prejudice.7

        2. Counts VII, VIII, IX, X, and XI; State Law Claims

        Plaintiff has asserted state law claims against Defendants for false arrest,

  malicious prosecution, false imprisonment, abuse of process, and the tort of outrage.




  6 Of note, this position is opposite of the position that Defendants have taken up
  until this point. (See Docs. 110 and 113). In fact, the Defendants have repeatedly
  argued that Heck did not bar this action because Plaintiff’s § 1983 cause of action
  began to accrue on the date his conviction was vacated and that there existed no
  conviction to which this civil action could impugn regardless of whether Plaintiff
  was convicted upon retrial. (Id. at 4; PageID.1076 “Plaintiff’s conviction for murder
  has been reversed and the Alabama Supreme Court has remanded plaintiff for a
  new trial. There is no extant conviction to be impugned.”).
  7 The Court accepts the parties’ positions that Heck bars Plaintiff’s § 1983 claims,

  without independently analyzing the same.

                                             8
Case 1:17-cv-00145-CG-MU Document 139 Filed 10/15/19 Page 9 of 10             PageID #: 1475



  (Doc. 43). Defendants argue that Plaintiff’s state law claims are due to be dismissed

  or, in the alternative, that this Court should decline to exercise jurisdiction over

  them. (Doc. 134 at 13-14). Plaintiff’s supplemental response and response to

  Defendants’ supplemental motion (Docs. 133 and 136) fail to address his state law

  claims altogether.

           Plaintiff’s Complaint asserts federal question jurisdiction over the § 1983

  claims and supplemental jurisdiction over his remaining state law claims. (Doc. 43

  at 5).    Pursuant to 28 U.S.C. § 1367(c)(3), the Court may decline to exercise

  supplemental jurisdiction over claims after it has dismissed all claims over which it

  has original jurisdiction. “The decision to exercise supplemental jurisdiction over

  pendant state claims rests within the discretion of the district court.” Raney v.

  Allstate Ins. Co., 370 F.3d 1086, 1088–89 (11th Cir. 2004). “Where § 1367(c) applies,

  considerations of judicial economy, convenience, fairness, and comity may influence

  the court's discretion to exercise supplemental jurisdiction.” Baggett v. First Nat.

  Bank of Gainesville, 117 F.3d 1342, 1353 (11th Cir. 1997) (citing Palmer v. Hosp.

  Auth. of Randolph Cty., 22 F.3d 1559, 1569 (11th Cir. 1994)). The Eleventh Circuit

  has “encouraged district courts to dismiss any remaining state claims when, as here,

  the federal claims have been dismissed prior to trial.” Raney, 370 F.3d at 1089.

           Of the eight causes of action asserted by Plaintiff against the remaining

  Defendants, three assert federal claims. Because this Court has determined that all

  of Plaintiff’s federal claims are due to be dismissed, “there remains no independent

  original federal jurisdiction to support the Court's exercise of supplemental




                                             9
Case 1:17-cv-00145-CG-MU Document 139 Filed 10/15/19 Page 10 of 10              PageID #: 1476



   jurisdiction over the state claims against Defendant.” Baggett v. First Nat. Bank of

   Gainesville, 117 F.3d 1342, 1352 (11th Cir. 1997). As a result, Plaintiff's remaining

   state law claims are dismissed to allow Plaintiff to pursue his claims in a more

   appropriate forum. The state court is best equipped to research and rule on matters

   of state law and neither judicial economy nor fairness to other litigants supports

   retaining jurisdiction over Plaintiff's state law claims in this instance.

                                       CONCLUSION

         For the reasons set forth herein above, Defendants’ Motions to Dismiss

   Plaintiff’s claims pursuant to § 1983 are granted. Plaintiff’s § 1983 claims are

   dismissed without prejudice as premature pursuant to Heck v. Humphrey, 512 U.S.

   477, 489–90, 114 S.Ct. 2364, 2374, 129 L.Ed.2d 383 (1994). Additionally, Plaintiff’s

   state law claims are dismissed without prejudice pursuant to 28 U.S.C. § 1367(c)(3)

   as this Court will not exercise supplemental jurisdiction over those claims.

                DONE and ORDERED this 15th day of October, 2019.

                                     /s/ Callie V. S. Granade
                                     SENIOR UNITED STATES DISTRICT JUDGE




                                              10
